Citation Nr: 1313025	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a liposarcoma of the left thigh.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The appellant is a Veteran who had active duty service from July 1956 to July 1960, from September 1960 to November 1965, and from May 1966 to March 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a left thigh liposarcoma, rated 0 percent, effective May 9, 2003.  In June 2006 a hearing was held before a Decision Review Officer at the RO, and in February 2011 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  In March 2011, the case was remanded for additional development.  A July 2012 rating decision increased the rating to 10 percent, also effective May 9, 2003.  In September 2012, the case was remanded again for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On February 2012 VA examination , the examiner noted that [private] magnetic resonance imaging (MRI) was scheduled for the following day and that the results would be essential for evaluating the liposarcoma/determining its size.  The record includes a February 2012 letter from Dr. Douglas L. Fraker, but not the MRI report; and in September 2012 the Board remanded the claim to secure the MRI report and any other pertinent outstanding records.  Later that month, the RO asked the Veteran to complete and submit a VA Form 21-4142 (Consent to Release Information to the Department of Veterans Affairs) for the records sought.  In October 2012, he responded that his representative had submitted copies of February 2012 and July 2012 MRI reports.  However, a review of the record found that the only record received from the Veteran's representative ( in March 2012) was the February 2012 letter from Dr. Fraker discussing the MRI results (the MRI results themselves were not attached, and are not in either the claims file or in Virtual VA (VA's electronic data storage system)).  The Veteran has not provided a release for the medical records sought following the RO's September 2012 letter.  In November 2012, the RO made a follow-up request to the Veteran to complete and submit VA Form 21-4142.  [The RO acknowledged receipt of VA Form 21-4138, but advised the Veteran that VA Form 21-4142 was needed to secure new records from Dr. Fraker.]  There has been no response to the November 2012 request.  

Furthermore, in September 2012, the RO asked the Veteran to clarify whether Dr. Baskies, Hahn and Buckley evaluated or treated him for the liposarcoma.  In October 2012, the Veteran replied that Dr. Baskies referred him to Dr. Fraker for the growth in his thigh, and that Dr. Fraker sent him to Dr. Hahn for a study and experimental treatment, in which the Veteran did not ultimately participate.  He identified Dr. Buckley as his primary care provider.  It appears that all of these medical providers had at one point evaluated the Veteran's left  thigh growth.  Records of such evaluations are pertinent evidence that should be obtained.  

A review of VA treatment records in Virtual VA found another outstanding treatment record.  A March 2012 VA treatment record notes the Veteran was seen for the liposarcoma and was scheduled for follow-up in six months (in September 2012).  An April 2012 VA treatment record is the most current VA treatment record in the file.  Updated treatment records are pertinent evidence that must be secured; notably, VA treatment records are constructively of record.          

The Veteran is reminded that a governing regulation provides that when evidence or information (to include releases for pertinent private treatment records) sought in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).


In summary, the record reflects that evidence that is pertinent to (and may be dispositive of) the Veteran's claim is outstanding   He was asked to provide releases for the private evidence that is pertinent and advised he has a year to respond.  He has not responded; a year has not yet lapsed.  Therefore, the case was returned to the Board prematurely; it is not ripe for appellate review.  The Board observes that the case has been advanced on the Board's docket (AOD in recognition of the Veteran's age.  However, expeditious processing is entirely within the Veteran's control.  Development necessary for merits consideration requires his cooperation, which he has not yet provided; due process considerations preclude application of 38 C.F.R. § 3.158(a) at this time.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After securing any necessary authorizations from the Veteran, the RO should:

(a) )Obtain from Dr. Douglas L. Fraker the complete clinical records of all evaluations and treatment he provided to the Veteran for his left thigh liposarcoma (records of which are not already associated with the record), this should specifically include the report of the evaluation and MRIs scheduled in February 2012 and in July 2012.

(b) Obtain from Drs. Baskies, Hahn, and Buckley the complete clinical records of their evaluations and treatment of the Veteran for his left thigh growth.

The RO should secure for the record updated copies of all outstanding records of VA evaluation and/or treatment the Veteran has received for liposarcoma, to specifically include the report of his scheduled September 2012 appointment.  If any records (for which the Veteran provides releases)  sought are not received pursuant to the RO's request, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that private treatment records are received. 

2.  When the development above is completed (or after a year has lapsed from the RO's initial request for releases for the pertinent records sought) the RO should review the record, arrange for any further development indicated, then re-adjudicate the claim.  [If the Veteran does not respond with the releases/evidence/ information sought, the claim must be -as required under 38 C.F.R. § 3.158(a)  found abandoned.]  If the claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

